The appellant filed this bill for the specific performance of a contract for the sale of certain lands, therein described, against the respondents, the heirs and devisees of Fox Henderson, deceased, claiming that the said Fox Henderson had, before his death, contracted to sell him said land. The record in this case is quite voluminous, but the evidence has been carefully weighed and considered, and with no presumption in favor of the ruling of the trial court, as none of it was ore tenus, and we think that the complainant has failed to meet the burden cast upon him of proving the existence of the contract claimed to have existed between him and the said Fox Henderson, and the decree of the circuit court is affirmed. Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.